Case 0:18-cv-61984-FAM Document 31 Entered on FLSD Docket 01/15/2019 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 0:18-CV-61984-FAM


   POLLY BASSETT,

          Plaintiff,

   v.

   WAL-MART STORES EAST, L.P.,

          Defendant.


             PLAINTIFF’S MEMORANDUM ADDRESSING THE RELEVANCY
              OF MATTERS FOR EXAMINATION NUMBERS 16, 17, AND 30

         COMES NOW, the Plaintiff, POLLY BASSETT, by and through undersigned counsel,

  hereby files this Memorandum Addressing the Relevancy of Matters for Examination Numbers

  16, 17, and 30, pursuant to the Court’s Order [D.E. 30] entered on January 15, 2019, and, as

  grounds therefore, states as follows:

                                          MEMORANDUM

  Examination Number 16

         The Defendant has denied knowledge relating to the source of the liquid in this case. The

  CCTV (“Camera 1”) shows an employee (possibly the greeter) walk through the Vestibule

  between 7:55:24 AM and 7:55:38 AM. At or about 7:55:36 AM, the employee in his bright yellow

  vest slowly checks out the scene of the fall as he walks through the Vestiuble, and subsequently

  looks up and back towards the roof just before going out of the view of the CCTV camera. A

  twenty-three second video of Camera 1 between 7:55:15 AM and 7:55:38 AM is provided herewith

  as Exhibit 1. The evidence contained in Exhibit 1 suggests that the evidence may lead to Walmart’s



                                             Page 1 of 4
Case 0:18-cv-61984-FAM Document 31 Entered on FLSD Docket 01/15/2019 Page 2 of 4



  knowledge of a roof leak. Accordingly, Number 16 seeks Walmart’s knowledge of leaks in the

  Vestibule roof before, during, and after the slip and fall of the Plaintiff.

  Examination Number 17

          The Defendant has failed to-date to advise the undersigned one way or the other whether

  Walmart had a roof leak and/or whether the roof was fixed in a time period that relates to this case.

  Accordingly, Plaintiff is seeking to discover whether the roof was leaking in light of the

  employee’s actions contained in Exhibit 1.

          The counsel for Plaintiff is in a lawsuit involving a roof leak at another Wal-Mart location

  for WAL-MART STORES EAST, L.P. The counsel has obtained agreements with Cedar Cove

  Inc and Low-Slope Solutions LLC as the two companies that are contracted with WAL-MART

  STTORES EAST, L.P., although, of course, additional or alternative companies may be contracted

  for this store location. Therefore, Number 17 seeks to determine whether repairs were made to the

  roof to uncover either or both of (1) the source of the liquid; and (2) Walmart’s knowledge.

  Examination Number 30

          On January 9, 2017, Plaintiff sent a preservation letter relating to the fall on Christmas Eve

  day, December 24, 2017. The preservation letter demanded that Walmart should take steps to

  preserve all ESI, and even advised that Walmart should anticipate that its employees may attempt

  to hide, destroy, or alter ESI. See Exhibit 2. That appears to be exactly what has happened here.

          Walmart admitted that the Vestibule contained at least four video cameras. See Exhibit 3,

  ¶ 5. Yet only one (1) of the four (4) CCTV video camera angles was preserved for the hour before

  and the hour after the fall. Notably, as can be seen in Exhibit 1, Walmart preserved the camera

  angle that points away from the store where the greeter stands and where employees frequently

  walk by.



                                               Page 2 of 4
Case 0:18-cv-61984-FAM Document 31 Entered on FLSD Docket 01/15/2019 Page 3 of 4



         Walmart knew that the cameras pointing in towards the store was relevant evidence

  because an employee—with access to the recordings—recorded video on their cell phone.

         First, the video from the cell phone is degraded and not the complete view of the CCTV

  video pointing towards the inside of the rest of store (hereafter “Camera 2”). See Exhibit 4.

  Notably, of the video saved on a cell phone of Camera 2, it all starts after Plaintiff’s fall, thereby

  intentionally hiding evidence of the Defendant’s knowledge of the substance on the ground. Id.

  Number 30 seeks to uncover the steps Walmart took to preserve the ESI and video evidence in this

  case, which appears to have been intentionally spoliated by Walmart.

         Second, Camera 2 is closer to the fall and does not have the glare seen in Camera 1 because

  Camera 1 is pointed towards the outside/the sun. See Exhibit 1 (The glare can be seen in this

  Exhibit). Because Camera 2 is closer to the fall, it would have given a different view of the

  substance on the ground without the glare. Compare Exhibit 1 from Exhibit 4. Yet further, a

  properly preserved video from Camera 2 would have shown both the substance on the ground and

  the employees in the store walking by and/or standing nearby during the hour before the fall. The

  cell phone video produced from Camera 2 lacks both (1) the quality of the original video; and (2)

  the time period prior to the fall extending to the fall. Therefore, Plaintiff should be entitled to

  discover whether Walmart failed to take steps to preserver highly relevant evidence and seek

  remedies for Walmart’s spoliation of said evidence. In turn, Plaintiff first seeks to uncover the

  steps Walmart took to preserve the CCTV video in this case, which includes Walmart’s steps to

  preserve ESI and evidence in this matter.

         WHEREFORE, the Plaintiff, POLLY BASSETT, respectfully requests that the Court

  allow Plaintiff to proceed forward on Questions 16, 17, and 30.




                                              Page 3 of 4
Case 0:18-cv-61984-FAM Document 31 Entered on FLSD Docket 01/15/2019 Page 4 of 4



                                LOCAL RULE 7.1 CERTIFICATE

         Undersigned counsel hereby certifies that counsel for the movant has conferred with all

  parties who may be affected by the relief sought in the motion in a good faith effort to resolve the

  issues raised in the motion and has been unable to do so, including having a meet and confer with

  the Defendant’s counsel on January 15, 2019 at 3:48 PM.

                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 15, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF and that service was perfected on all counsel

  of record and interested parties through this system.

                                                          By: s/Matthew Sean Tucker

  Service List:
  Annalisa Gutierrez, Esq.
  Gilda M. Chavez, Esq.
  Jerry D. Hamilton, Esq.
  Hamilton, Miller & Birthisel, LLP
  150 Southeast Second Avenue, Suite 1200
  Miami, FL 33131
  agutierrez@hamiltonmillerlaw.com
  gchavez@hamiltonmillerlaw.com
  jhamilton@hamiltonmillerlaw.com

                                                          Respectfully submitted,
  Dated: January 15, 2019
                                                          By: s/Matthew Sean Tucker
                                                          Matthew Sean Tucker
                                                          Florida Bar No. 90047
                                                          Tucker Law®
                                                          200 SE 6TH Street, Suite 405
                                                          Fort Lauderdale, FL 33301
                                                          Telephone: (954) 204-0444
                                                          Facsimile: (954) 358-4946
                                                          Matt@TuckerUp.com
                                                          Attorney for Plaintiff(s)



                                              Page 4 of 4
